2022 UT 16


                               IN THE

       SUPREME COURT OF THE STATE OF UTAH

                           STATE OF UTAH,
                              Appellee,
                                  v.
                    STEVEN DOUGLAS THURMAN,
                            Appellant.

                           No. 20200651
                      Heard February 7, 2022
                       Filed March 31, 2022

                         On Direct Appeal

                Third District Court, Salt Lake City
                  The Honorable Paul B. Parker
                          No. 911900907

                             Attorneys:
  Daniel L. Day, Asst. Solic. Gen., Sean D. Reyes, Att‘y Gen., Brett
                Keeler, Salt Lake City, for appellee
            Elizabeth Hunt, Salt Lake City, for appellant

 CHIEF JUSTICE DURRANT authored the opinion of the Court in which
          JUSTICE PEARCE, JUSTICE PETERSEN, JUDGE BROWN,
                     and JUDGE HOWELL joined.
Having recused themselves, ASSOCIATE CHIEF JUSTICE LEE and JUSTICE
  HIMONAS do not participate herein; DISTRICT JUDGE JENNIFER A.
       BROWN and DISTRICT JUDGE ANTHONY L. HOWELL sat.

   CHIEF JUSTICE DURRANT, opinion of the Court:
                            Introduction
    ¶1 Following his divorce, Steven Thurman planted a pipe
bomb in the car of his ex-wife‘s new boyfriend. The bomb exploded
and killed the boyfriend‘s eleven-year-old son. Mr. Thurman was
charged with aggravated murder, a capital offense, and other counts
related to making and transporting a bomb. He negotiated a deal
with prosecutors under which he pled guilty to depraved
                           STATE v. THURMAN
                          Opinion of the Court

indifference murder in exchange for the prosecution‘s agreement to
drop all other counts against him and make several favorable
recommendations to the Utah Board of Pardons and Parole (Board).
Now, over twenty-three years later, he remains imprisoned and
argues that the prosecution failed to fulfill its end of the plea
agreement.
   ¶2 But before this court can consider the merits of Mr.
Thurman‘s claim, we must address the manner in which it was
brought. Mr. Thurman brought this claim as a motion under Utah
Rule of Civil Procedure 60(b), or alternatively, as a motion for a
misplea, contending that he has no other avenue available for relief.
The State argued below, and the district court agreed, that Utah
Code section 77-13-6 (Plea Withdrawal Statute) mandates that Mr.
Thurman‘s claim be brought under the Post-Conviction Remedies
Act (PCRA), which provides Mr. Thurman with an avenue for relief.
    ¶3 Looking to the plain language of the Plea Withdrawal
Statute and the PCRA, we agree with the State that Mr. Thurman‘s
claim must be brought under the PCRA. Because his constitutional
challenge to his guilty plea can properly be considered only under
the PCRA, we affirm the district court‘s dismissal of Mr. Thurman‘s
motion.
                              Background
   ¶4 In 1991, Mr. Thurman placed a pipe bomb under the seat of
the car of his ex-wife‘s new boyfriend. The bomb detonated a few
days later, killing the boyfriend‘s eleven-year-old son. After finding
evidence tying Mr. Thurman to the bomb, the State arrested him and
charged him with capital murder and other charges related to the
construction and transportation of a bomb.
    ¶5 Mr. Thurman initially pled guilty to aggravated murder in
exchange for the prosecution‘s agreement not to seek the death
penalty and to dismiss the other counts. But after being sentenced to
life in prison with the possibility of parole, he moved to withdraw
his guilty plea. The trial court denied Mr. Thurman‘s motion, but we
reversed the denial in State v. Thurman, holding that the facts to
which Mr. Thurman had pled were insufficient to show the mental
state necessary for an aggravated murder conviction.1


_____________________________________________________________
   1   911 P.2d 371, 375 (Utah 1996).

                                    2
                          Cite as: 2022 UT 16
                         Opinion of the Court

   ¶6 Following the withdrawal of his initial guilty plea, Mr.
Thurman reached a new plea agreement with the prosecution,
pleading guilty to depraved indifference murder on July 13, 1998.
The plea agreement included four guarantees from the State:
       (1) State agrees to dismiss the remaining counts.
       (2) State agrees to affirmatively recommend and
       stipulate that [the trial court] recommend to the Board
       of Pardons and Parole that defendant receive credit for
       time served from his arrest on May 17, 1991. (3) State
       agrees to affirmatively recommend to the Board of
       Pardons and Parole that defendant‘s case be reviewed
       and considered for a parole hearing as soon as possible,
       given the fact that defendant has been incarcerated for
       more than seven (7) years. [A]nd (4) State agrees to
       recommend to the Board of Pardons and Parole that
       defendant‘s attorneys be allowed to represent him at
       all parole hearings, at the discretion of defendant‘s
       attorneys.
   ¶7 Mr. Thurman was sentenced to an indefinite term of five
years to life in prison. His presentencing report included
recommendations from the prosecution that he be sentenced to an
indefinite term of five years to life and receive credit for time served,
but it did not include a recommendation that his case be reviewed
and considered for a parole hearing as soon as possible or a
recommendation to allow his attorneys to represent him at any
parole hearings.
    ¶8 Seven months after sentencing, Mr. Thurman had his first
parole hearing. And while the Board acknowledged that his first
parole hearing was taking place quicker than normal, they explained
this was because of an ―administrative rule change‖ and did not
mention a recommendation from the prosecutors. Additionally, one
of the Board members reported that the Board had received a fax
from Mr. Thurman‘s defense attorneys stating they would have
attended the hearing but did not receive enough notice. The Board
chose not to grant Mr. Thurman parole and scheduled his next
parole hearing for 2011. At the 2011 hearing, the Board ―determined
that [Mr.] Thurman would serve the remainder of his life in prison.‖
    ¶9 Following the 2011 hearing, Mr. Thurman ―moved to correct
an illegal sentence under Utah Rule of Criminal Procedure 22(e),
alleging that the Board of Pardons and Parole ‗illegally sentenced
[Mr. Thurman] to life without possibility of parole‘ and that the
pleaded facts in his guilty plea did not support a second-degree

                                   3
                            STATE v. THURMAN
                           Opinion of the Court

murder conviction.‖2 The district court denied Mr. Thurman‘s
motion, and the court of appeals affirmed.3
    ¶10 At this point, Mr. Thurman hired new counsel to work on
his case. Working with new counsel, Mr. Thurman began to suspect
that the prosecutors on his case had not made all of the
recommendations to the Board that were part of his plea agreement.
Following this discovery, Mr. Thurman filed a petition for post-
conviction relief under the PCRA, alleging prosecutorial breach
following his plea agreement. A couple of months after filing the
PCRA petition, Mr. Thurman also filed the motion we are
considering today, seeking relief under Utah Rule of Civil Procedure
60(b), or alternatively, declaration of a misplea. The district court
placed Mr. Thurman‘s PCRA petition on hold pending the outcome
of this rule 60(b) and misplea motion.
    ¶11 The district court dismissed Mr. Thurman‘s rule 60(b) and
misplea motion, holding that he was required to bring any challenge
to his guilty plea under the PCRA. Specifically, the court held that
Mr. Thurman‘s claim of prosecutorial breach of his plea agreement
fell within Utah Code subsection 77-13-6(2)(c)‘s requirement that
―[a]ny challenge to a guilty plea not made within the time period
specified in Subsection (2)(b) shall be pursued under Title 78B,
Chapter 9, Postconviction Remedies Act, and Rule 65C, Utah Rules
of Civil Procedure.‖ The court rejected Mr. Thurman‘s argument that
the PCRA did not provide him with a remedy, stating that
―[c]ertainly, the language of 78B-9-104 is broad enough to include
defendant‘s claims.‖ The court also dismissed Mr. Thurman‘s rule
60(b) and misplea motion on the alternative grounds that it was not
―filed within a reasonable time‖ and that a ―balancing of interests
weighs against a finding of legal necessity that is required for a
misplea.‖
   ¶12 Mr. Thurman filed an appeal, arguing that the district court
erred in dismissing his motion. We have appellate jurisdiction under
Utah Code section 78A-3-102(3)(i).
                             Standard of Review
   ¶13 Mr. Thurman disputes the district court‘s interpretation of
the Plea Withdrawal Statute and the PCRA. ―We review questions of

_____________________________________________________________
   2   (Alteration in original.) (Citation omitted.)
   3   See State v. Thurman, 2014 UT App 119, ¶ 1 , 327 P.3d 1240.

                                      4
                         Cite as: 2022 UT 16
                        Opinion of the Court

statutory interpretation for correctness, affording no deference to the
district court's legal conclusions.‖4 Because we hold that Mr.
Thurman‘s challenge to his guilty plea must be brought under the
PCRA, we do not reach the district court‘s alternative grounds for
dismissal.
                              Analysis
    ¶14 Mr. Thurman argues that a rule 60(b) motion or motion for a
misplea is appropriate in this case because no other avenue for relief
exists. To reach this conclusion, he contends that (1) the violation he
is alleging falls outside the Plea Withdrawal Statute‘s requirement
that ―[a]ny challenge to a guilty plea‖ not made prior to the
announcement of sentencing be brought under the PCRA and (2) the
PCRA does not allow for claims based on prosecutorial breaches of
plea agreements.
   ¶15 First, Mr. Thurman‘s interpretation of the Plea Withdrawal
Statute conflicts with the broad language used in Utah Code
subsection 77-13-6(2)(c). He relies on limitations from a separate part
of the statute, subsection 77-13-6(2)(a), but we cannot import a
limitation from one part of the statute to another when the
Legislature chose not to do so. The plain language of the Plea
Withdrawal Statute unambiguously requires Mr. Thurman‘s claim to
be brought under the PCRA.
   ¶16 Second, Mr. Thurman reads the grounds for relief available
under the PCRA more narrowly than they are written. He argues
that the PCRA does not provide him with an avenue for relief
because his guilty plea was ―knowing and voluntary.‖ But the PCRA
does not require that petitions be based on an unknowing or
involuntary plea. Utah Code subsection 78B-9-104(1)(a) allows for
petitions when ―the conviction was obtained . . . in violation of the
United States Constitution or Utah Constitution.‖ And this is the
foundation of Mr. Thurman‘s claim—that his conviction was
obtained in violation of his constitutional right to due process.
       I. The Plea Withdrawal Statute Requires that Mr. Thurman‘s
                  Claim Be Brought Under the PCRA
   ¶17 The Plea Withdrawal Statute sets out how defendants can
withdraw or challenge guilty pleas. It is a jurisdictional statute and

_____________________________________________________________
   4 Marion Energy, Inc. v. KFJ Ranch P’ship, 2011 UT 50, ¶ 12, 267
P.3d 863 (citation omitted).

                                  5
                             STATE v. THURMAN
                            Opinion of the Court

limits the courts‘ abilities to hear both withdrawals of and challenges
to guilty pleas.5 Mr. Thurman argues that his claim, alleging
prosecutorial breach of his plea agreement, falls outside of the
statute‘s reach. But looking to the plain language of Utah Code
subsection 77-13-6(2)(c), we conclude that Mr. Thurman must bring
his claim under the PCRA.
    ¶18 ―It is well settled that when faced with a question of
statutory interpretation, ‗our primary goal is to evince the true intent
and purpose of the Legislature.‘‖6 And ―[t]he best evidence of the
legislature‘s intent is the plain language of the statute itself.‖7 So
―[w]hen interpreting a statute, we assume, absent a contrary
indication, that the legislature used each term advisedly according to
its ordinary and usually accepted meaning.‖8 And just as we
presume each term was used advisedly, we ―presum[e] all omissions
to be purposeful.‖9
   ¶19 We start our analysis by looking to the text of the Plea
Withdrawal Statute. It states in full:
         (1) A plea of not guilty may be withdrawn at any time
             prior to conviction.
         (2)(a) A plea of guilty or no contest may be withdrawn
             only upon leave of the court and a showing that it
             was not knowingly and voluntarily made.
         (b) A request to withdraw a plea of guilty or no contest,
             except for a plea held in abeyance, shall be made by

_____________________________________________________________
   5 See State v. Rettig, 2017 UT 83, ¶ 27, 416 P.3d 520 (―The standard
set forth in the Plea Withdrawal Statute is both a rule of preservation
and a jurisdictional bar on appellate consideration of matters not
properly preserved.‖).
   6 Zilleruelo v. Commodity Transporters, Inc., 2022 UT 1, ¶ 18, _ P.3d
_ (quoting Marion Energy, Inc. v. KFJ Ranch P’ship, 2011 UT 50, ¶ 14,
267 P.3d 863).
   7Marion Energy, Inc., 2011 UT 50, ¶ 14 (citation omitted) (internal
quotation marks omitted).
   8   Id. (alteration in original) (citation omitted).
   9 Bagley v. Bagley, 2016 UT 48, ¶ 10, 387 P.3d 1000 (citation
omitted).


                                       6
                             Cite as: 2022 UT 16
                            Opinion of the Court

              motion before sentence is announced. Sentence may
              not be announced unless the motion is denied. For a
              plea held in abeyance, a motion to withdraw the
              plea shall be made within 30 days of pleading
              guilty or no contest.
         (c) Any challenge to a guilty plea not made within the
             time period specified in Subsection (2)(b) shall be
             pursued under Title 78B, Chapter 9, Postconviction
             Remedies Act, and Rule 65C, Utah Rules of Civil
             Procedure.10
    ¶20 Relying on the statute as a whole, Mr. Thurman argues that
subsection (c)‘s reference to ―[a]ny challenge to a guilty plea not
made within the time period specified in Subsection (2)(b)‖ actually
only refers to attempts to challenge or withdraw a plea based on ―a
showing that it was not knowingly and voluntarily made.‖ But that
language comes from subsection (2)(a), and the Legislature chose not
to include any such limiting language in subsection (2)(c). Rather,
the Legislature referred to ―[a]ny challenge to a guilty plea.‖11
―Without a doubt, the Legislature could have written the [Plea
Withdrawal] Statute‖ to apply only to pleas that were not knowing
or voluntary in nature.12 ―But also without a doubt, it did not. And it
is not our job to second guess the Legislature and insert substantive
terms into the statute‘s text.‖13
    ¶21 Mr. Thurman‘s proposed interpretation of the statute would
also conflict with our previous decisions, where we have recognized
that ―the term ‗any‘ support[s] a broad reading of ‗any challenge.‘‖14
For example, in State v. Badikyan, we declined to limit the meaning of
―any challenge to a guilty plea‖ to untimely requests to withdraw
guilty pleas because that ―would reduce the scope of the Plea
Withdrawal Statute to less than ‗any.‘‖15 And in State v. Flora, we
concluded that ―by modifying ‗challenge‘ with the adjective ‗any,‘


_____________________________________________________________
   10   UTAH CODE § 77-13-6.
   11   Id. § 77-13-6(2)(c) (emphasis added).
   12   Zilleruelo, 2022 UT 1, ¶ 23.
   13   Id.
   14   State v. Badikyan, 2020 UT 3, ¶ 30, 459 P.3d 967.
   15   Id. ¶¶ 24, 32.

                                       7
                            STATE v. THURMAN
                           Opinion of the Court

the legislature necessarily recognized that a defendant might raise
any number of specific plea challenges.‖16
    ¶22 The language of subsection (c) is unambiguous, so we need
not look for other indicators of its meaning. The only question this
leaves is whether or not Mr. Thurman‘s current motion is properly
characterized as a challenge to his guilty plea. A challenge is ―a
calling to account or into question‖17 or ―[a]n act or instance of
formally questioning the legality or legal qualifications of a person,
action, or thing.‖18 Mr. Thurman‘s motion fits within these
definitions.
    ¶23 Mr. Thurman is calling his guilty plea into question by
arguing that his constitutional right to due process was violated
when the prosecution breached the plea agreement that induced his
plea. His motion is framed around the United States Supreme
Court‘s holding in Santobello v. New York that ―when a plea rests in
any significant degree on a promise or agreement of the prosecutor,
so that it can be said to be part of the inducement or consideration,
such promise must be fulfilled.‖19 According to Mr. Thurman, like in
Santobello, the prosecution in his case failed to follow through with
the promises that induced his guilty plea. And while the Santobello
Court contemplated either specific performance by the prosecution
of agreed upon terms in a plea agreement or withdrawal of a plea as
possible remedies,20 due to the passage of time, Mr. Thurman seeks
only ―to be released from his part of the agreement, his guilty plea.‖
    ¶24 By seeking his release from his guilty plea, or the
declaration of a misplea, Mr. Thurman‘s motion constitutes a
challenge to his guilty plea. Although his challenge is based on a
different ground than the reason for withdrawal of a guilty plea
contemplated in Utah Code subsection 77-13-6(2)(a), which requires
a showing that a guilty plea ―was not knowingly and voluntarily
_____________________________________________________________
   16 2020 UT 2, ¶ 22, 459 P.3d 975 (internal quotation marks
omitted).
   17        Challenge,  MERRIAM-WEBSTER          DICTIONARY,
https://www.merriam-webster.com/dictionary/challenge     (last
visited Mar. 21, 2022).
   18   Challenge, BLACK‘S LAW DICTIONARY (11th ed. 2019).
   19   404 U.S. 257, 262 (1971).
   20   Id. at 263.

                                    8
                          Cite as: 2022 UT 16
                         Opinion of the Court

made,‖ it still falls within the broader scope of subsection (c), which
refers to ―[a]ny challenge to a guilty plea.‖21 Both parts of Mr.
Thurman‘s motion, his arguments rooted in Utah Rule of Civil
Procedure 60(b) and his motion for declaration of a misplea, are
challenges to his guilty plea. So his claim must be brought under the
PCRA.
   ¶25 Because the Plea Withdrawal Statute is jurisdictional, this
could be the end of our analysis. Mr. Thurman‘s claim may only be
brought through the PCRA, so the district court lacked jurisdiction
over this motion and was correct to dismiss it.22 But Mr. Thurman
additionally argues that the jurisdictional limits of the Plea
Withdrawal Statute cannot apply to Santobello claims because the
PCRA provides no avenue for relief. We disagree.
   II. The PCRA Provides an Avenue for Relief for Santobello Claims
    ¶26 In addition to disputing the meaning of the Plea Withdrawal
Statute, Mr. Thurman argues that the PCRA provides no ground for
relief for his Santobello claim. Mr. Thurman‘s argument centers on
State v. Kay and Puckett v. United States, two cases holding that
subsequent breaches by the prosecution of plea agreements do not
render guilty pleas unknowing or involuntary.23 But Mr. Thurman‘s
focus on the knowing and voluntary nature of his guilty plea is
misplaced, because the PCRA does not include any such limitation.
Mr. Thurman can file a petition under the PCRA based on a claim

_____________________________________________________________
   21   UTAH CODE § 77-13-6(2)(c) (emphasis added).
   22  See State v. Ott, 2010 UT 1, ¶ 18, 247 P.3d 344 (―[F]ailure to
withdraw a guilty plea within the time frame dictated by section 77–
13–6 deprives the trial court and appellate courts of jurisdiction to
review the validity of the plea.‖); Gailey v. State, 2016 UT 35, ¶ 20, 379
P.3d 1278 (―[A] defendant may not file a motion to withdraw a guilty
plea or directly appeal the plea, but must pursue postconviction
relief through the PCRA and rule 65C of the Utah Rules of Civil
Procedure.‖).
   23 Kay, 717 P.2d 1294, 1301 (Utah 1986) (―The mere fact that Kay
pleaded guilty to avoid a harsher penalty does not render an
otherwise valid plea involuntary.‖); Puckett, 556 U.S. 129, 137 (2009)
(―[T]here is nothing to support the proposition that the
Government‘s breach of a plea agreement retroactively causes the
defendant‘s agreement to have been unknowing or involuntary.‖).

                                    9
                            STATE v. THURMAN
                           Opinion of the Court

that his conviction was obtained in violation of his due process
rights.
    ¶27 As discussed above, ―[w]hen interpreting statutes, we look
first to the plain language of the statute, and give effect to that
language unless it is ambiguous.‖24 ―In so doing, [w]e presume that
the legislature used each word advisedly. We also presume[] that the
expression of one [term] should be interpreted as the exclusion of
another[,] . . . [thereby] presuming all omissions to be purposeful.‖25
    ¶28 Under the PCRA, ―an individual who has been convicted
and sentenced for a criminal offense may file an action in the district
court of original jurisdiction for postconviction relief to vacate or
modify the conviction or sentence‖ on the ground that ―the
conviction was obtained . . . in violation of the United States
Constitution or Utah Constitution.‖26 We have previously
interpreted this language as ―appl[ying] where the conviction or
sentence was unconstitutional at the time it was handed down.‖27
    ¶29 Mr. Thurman argues that his claim does not fit within this
category because the alleged constitutional violation did not take
place until after his conviction was obtained. He contends that his
due process rights were violated when the prosecution failed to
follow through with promises that induced his guilty plea.
Specifically, he claims that the prosecution breached the plea
agreement by failing to recommend to the Board that he have a
parole hearing as soon as possible and that his defense attorneys be
allowed to attend that hearing. According to Mr. Thurman, the
timing of the prosecution‘s acts, or failure to act, takes his claim out
of the PCRA.
    ¶30 But even if the prosecution had not yet violated the plea
agreement at the time Mr. Thurman entered his guilty plea, his
guilty plea was still induced by promises that he alleges were empty.
It was these promises that led to his guilty plea and conviction. So
the alleged due process violation, the prosecution‘s breach of the
_____________________________________________________________
   24 Salt Lake Cnty. v. Holliday Water Co., 2010 UT 45, ¶ 27, 234 P.3d
1105 (citation omitted) (internal quotation marks omitted).
   25 Bagley v. Bagley, 2016 UT 48, ¶ 10, 387 P.3d 1000 (alterations in
original) (citations omitted) (internal quotation marks omitted).
   26   UTAH CODE § 78B-9-104(1)(a).
   27   Archuleta v. State, 2020 UT 62, ¶ 25, 472 P.3d 950.

                                     10
                          Cite as: 2022 UT 16
                         Opinion of the Court

plea agreement, is directly tied to the manner in which his conviction
was obtained. Because his claim is based on the promises that
induced his guilty plea and led to his conviction, it is properly
considered a claim that his ―conviction was obtained . . . in violation
of the United States Constitution or Utah Constitution.‖28
   ¶31 Accordingly, Mr. Thurman‘s Santobello claim fits within the
plain language of the PCRA.29 He may file a petition under the
PCRA based on his Santobello claim, as he already has, whether or
not his guilty plea was knowing and voluntary.
                                Conclusion
    ¶32 The Plea Withdrawal Statute requires all challenges to
guilty pleas made outside of the statute‘s framework be brought
under the PCRA. The plain language of the statute incorporates
―[a]ny challenge to a guilty plea,‖ and this jurisdictional limitation
goes beyond pleas that were not entered knowingly or voluntarily.
Mr. Thurman must bring his challenge to his guilty plea under the
PCRA, which allows for claims that a conviction was obtained
unconstitutionally. Because Mr. Thurman‘s claim should have been

_____________________________________________________________
   28   UTAH CODE § 78B-9-104(1)(a).
   29  Even were we to assume some ambiguity as to whether the
language of subsection 78B-9-104(1)(a) allows for a PCRA petition
based on a Santobello violation, our conclusion would be the same
based on the application of the statutory canon of constitutional
avoidance. ―Under the canon of constitutional avoidance, courts may
reject[] one of two plausible constructions of a statute on the ground
that it would raise grave doubts as to [the statute‘s]
constitutionality.‖ Castro v. Lemus, 2019 UT 71, ¶ 54, 456 P.3d 750
(alterations in original) (citation omitted) (internal quotation marks
omitted). We apply the canon based ―on the reasonable presumption
that where there is more than one plausible interpretation of a
statute, the legislature did not intend the [interpretation] which
raises serious constitutional doubts.‖ State v. Garcia, 2017 UT 53, ¶ 59,
424 P.3d 171 (alteration in original) (citation omitted) (internal
quotation marks omitted). Here, applying the canon of constitutional
avoidance to the relationship between the Plea Withdrawal Statute
and the PCRA, we would presume that the Legislature did not
intend to leave individuals with no remedy for a due process
violation. Any other interpretation would raise grave doubts as to
the Plea Withdrawal Statute‘s constitutionality.

                                   11
                        STATE v. THURMAN
                       Opinion of the Court

brought under the PCRA, we affirm the district court‘s dismissal of
his rule 60(b) and misplea motion.




                                12